Citation Nr: 0217973	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  97-32 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002).

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.  He died on January [redacted], 1997.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a videoconference hearing at the 
RO before the undersigned Member of the Board on April 23, 
1998.  A transcript of that hearing has been associated with 
the record.

In July 1998, the Board remanded this case for additional 
development.  The requested development was completed and 
the case was returned to the Board for further appellate 
review.

In an April 1999 decision, following the Board's July 1998 
remand and further adjudication by the RO, the Board denied 
the appellant's claims.  The appellant appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On September 7, 2001, the Court vacated the 
April 1999 Board decision and remanded the case to the Board 
for readjudication of the DIC claim for failure to provide 
adequate reasons and bases for its denial and for further 
development of the claims, if necessary, consistent with the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002). 

The Board notes that the appellant was formally represented 
by John F. Cameron, Esquire, but indicated in a statement 
signed November 23, 2002, that she did not have an attorney.   


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appeal.

2.  The veteran served on active duty from August 1956 to 
August 1958.

3.  The veteran's service medical records are entirely 
negative for complaints or diagnosis of, or treatment for, 
any carcinomas either of the prostate or other organ. 
Further, there is no evidence of any abnormalities of the 
cardiovascular system or cancer noted in service or within 
one year following discharge from service.  

4.  The veteran died in January 1997 due to cardiac arrest 
due to or as a consequence of metastatic prostate cancer.

5.  The veteran was service-connected during his lifetime 
for schizophrenia, rated 100 percent disabling since October 
31, 1990.  The evidence, however, reflects that the rating 
of 100 percent for schizophrenia should have been effective 
for ten years or more preceding his death.

6.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to his 
cardiovascular system or any cancerous lesions of the 
prostate.

7.  There is no competent medical evidence linking the cause 
of the veteran's death to any event or etiology in service, 
including any medical infirmities he was treated for during 
service or to his service-connected schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for an award of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 1318, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.22 (1999).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the VCAA was enacted and 
became effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  The VCAA essentially 
eliminates the requirement that a claimant submit evidence 
of a well-grounded claim and provides that VA will notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 in view of the VCAA statutory changes.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000. 

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to 
the appellant will apply unless Congress provided otherwise 
or has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable 
law under the holding in Karnas.  38 U.S.C.A. § 5107 (West 
Supp. 2002).  During the appeal period, 38 C.F.R. § 3.22 
relating to DIC claims was also amended effective January 
21, 2000.  See 38 C.F.R. § 3.22 (2002).  The January 2000 
revision reflects VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his lifetime, established a right to receive 
total service-connected disability compensation for the 
required 10-year period before death or would have 
established such a right if not for clear and unmistakable 
error by VA.  See 65 Fed. Reg. 3388-92 (Jan. 22, 2000).  As 
the appellant's DIC claim was received prior to January 21, 
2000 and the new provisions of 38 C.F.R. § 3.22 (2002) are 
unfavorable to the appellant, the Board finds that it is 
inapplicable in this case and the DIC claim must be 
considered based upon the law in effect prior to the 2000 
revision.       

The Board finds no prejudice to the appellant in this case 
by proceeding with the adjudication of the issue of service 
connection for cause of the veteran's death on the merits as 
VA has complied with the notice and duty to assist 
provisions of the VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the 
Board notes that collectively, in a June 1997 statement of 
the case, supplemental statements of the case issued in 
October 1998 and January 1999, the Board Member's statements 
at the videoconference hearing, the Board's remand, RO 
decisions, and court pleadings, VA has advised the appellant 
of the information needed to substantiate her claims for 
service-connection for cause of the veteran's death and for 
DIC benefits.  The appellant was advised that she needed to 
provide medical evidence showing that the veteran's service-
connected schizophrenia caused the veteran's cardiac arrest 
and/or metastatic prostate cancer or that these disorders 
were related to service and to provide medical evidence 
showing that the veteran hypothetically would have been 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  
She was also informed that VA would obtain all identifiable 
medical records if she signed releases and medical opinions, 
as needed.  The appellant was also advised that she could 
furnish such evidence.  In particular, the Board also 
observes that a July 2002 VA medical opinion was obtained as 
to whether the veteran's psychiatric disability caused his 
cardiac arrest, which was provided to the appellant and her 
representative.  She was given 60 days to submit additional 
argument, which her representative did.    

With regard to VA's duty to assist, the Board finds that all 
relevant and available service and post-service private 
medical records, a May 2002 private opinion regarding 
employability, and a July 2002 VA medical opinion have been 
associated with the claims file.  The appellant and her 
representative have been given the opportunity to supplement 
the record.  A transcript of the appellant's testimony at a 
Board videoconference hearing and additional statements from 
the appellant and her representative have been associated 
with the claims file.  Furthermore, the Board is not aware 
of the existence of additional relevant evidence that could 
serve to establish service connection for cause of the 
veteran's death or entitlement to DIC benefits.  Moreover, 
in light of the Board's decision granting entitlement to DIC 
benefits, the Board may proceed with its appellate review 
without prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  


I.  Basic Eligibility for DIC under the provisions of 38 
U.S.C. § 1318

The appellant has asserted that the veteran's disability 
rating should have been higher.  VA has construed that as an 
argument that, even though the veteran was not rated totally 
disabled due to service-connected disability, he should have 
been and so under 38 U.S.C.A. § 1318 the appellant is 
entitled to DIC benefits as if the veteran's death were 
service-connected.

In pertinent part, 38 U.S.C.A. § 1318(a) authorizes payment 
of DIC to a benefits-eligible surviving spouse in cases 
where a veteran's death was not service-connected, provided 
the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due 
to service-connected disability for a period of ten or more 
years immediately preceding death.  See 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.22 (1999).

The Court has held that DIC under the provisions of 38 
U.S.C.A. § 1318 allows a survivor the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service 
connection related issue based upon evidence in the 
veteran's claims file or in VA custody prior to the 
veteran's death and the law then, or subsequently made 
retroactively, applicable.  Green v. Brown, 10 Vet. App. 
111, 118 (1997); see also Ruiz v. Gober, 10 Vet. App. 352, 
358 (1997) (upholding the constitutionality of 38 C.F.R. 
§ 20.1106 which provides for separate treatment of a 1318 
DIC claim from a claim simply for cause of death under 38 
U.S.C.A. 1310); Carpenter v. West, 11 Vet. App. 140 (1998) 
(holding 38 C.F.R. § 3.22 is clear and unambiguous that 
clear and unmistakable error (CUE) is not the only theory 
under which a section 1318 DIC claimant may press a claim).

The record does not reflect that the appellant has alleged 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 based on CUE in a prior RO rating decision.  
Hence, this matter was not adjudicated by the RO, and the 
Board will not address it.

Review of the file discloses that the veteran was rated 100 
percent disabled for his service-connected schizophrenia 
disorder effective from October 31, 1990, the date of one of 
his many hospital admissions (over 50), pursuant to the 
Board's grant of that rating by decision in August 1994 and 
the RO implementation of such grant and assignment of the 
aforementioned effective date by a September 1994 rating 
decision.  Based on the facts found, the RO concluded that 
the veteran's hospitalization beginning on October 31, 1990, 
for an acute exacerbation of his psychotic symptoms was the 
proper effective date for the award of the 100 percent 
rating.  See 38 C.F.R. § 3.400(o) (2002).

Prior to the Board's August 1994 decision, a 50 percent 
rating for the veteran's schizophrenia had been in effect 
since October 17, 1986.  Other than the award of 38 C.F.R. 
§ 4.29 benefits for numerous hospitalizations, a rating of 
30 percent for this disability had been in effect since 
February 19, 1960.

In this case, the appellant would have to show that the 
veteran's schizophrenia should have been rated 100 percent 
disabling since approximately January 1987, ten years prior 
to his death.  Resolving the benefit of a doubt in the 
appellant's favor, the Board finds that DIC benefits are 
warranted.  Between January 9, 1987 and October 1990, the 
veteran was hospitalized a total of 101 days each in 1987 
and 1988, 38 days in 1989, and 64 days in 1990.  This does 
not include outpatient treatment.  Hospital discharge 
reports during this period show medical opinions in January 
1987, May 1987, and August 1988, June 1989, and December 
1990, indicating that the veteran was "unemployable 
indefinitely," "unemployable," or "should refrain from 
activities requiring concentration and attention."  May 1987 
and November 1987 discharge reports found that the veteran 
was incompetent for VA purposes.  Moreover, the veteran's 
prognosis was characterized as guarded or poor on most of 
the discharge reports.  During this period, the veteran's 
condition was rated 50 percent disabling for "considerable" 
impairment of social and industrial adaptability under the 
rating criteria then in effect.  See 38 C.F.R. § 4.132 
(1990).  A 100 percent rating would require that the 
evidence show that the veteran had active psychotic 
manifestations of his schizophrenia of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  Id.  In a May 
2002 employability opinion, Michael C. McClanahan, Ph.D., a 
private psychologist, stated that the veteran was 
unemployable during the years in question by virtue of the 
amount of time he was hospitalized.  In support of his 
opinion, Dr. McClanahan noted that the industrial standard 
for absenteeism is typically considered to be one to two 
days per month, that is, twelve to twenty-four days per 
year, significantly less that the number of days the veteran 
was hospitalized in any one year.

In the opinion of the Board, the evidence of record 
demonstrates a pattern of active psychotic manifestations of 
his schizophrenia of such extent, severity, depth, 
persistence or bizarreness so as to produce total 
impairment.  During this entire period beginning with a 
January 9, 1987 admission, the record shows that the veteran 
was married and living at home with his wife, the appellant 
in this case, and their children.  Moreover, the record 
indicates that the veteran had been essentially jobless for 
most of his adult life following service and there is no 
indication that between hospitalizations that the veteran 
was highly functional.  To the contrary, the most common 
characterization upon discharge was that the veteran was 
unemployable and the prognosis was guarded.  Based upon the 
evidence of record and applicable law prior to the veteran's 
death, the Board finds that the appellant has demonstrated 
that the veteran would have been entitled to receive a 
different decision as to the effective date awarded for a 
100 percent evaluation.  The post-service medical evidence 
shows that an average person would have been totally 
disabled and unemployable as a result of the veteran's 
service-connected schizophrenia on January 9, 1987.  As the 
veteran died more than 10 years later on January [redacted], 1997, 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is warranted.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).

II.  Service Connection for the Cause of the Veteran's Death

The appellant's principal argument is that the immediate 
cause of the veteran's death, cardiac arrest, was due to his 
service-connected schizophrenia.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as malignant tumors and cardiovascular 
disease, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1131, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2002); Ruiz v. Gober, 10 
Vet. App. 352 (1997).  In short, the evidence must show that 
a service-connected disability was either the principal 
cause or a contributory cause of death.  For a service-
connected disability to be the principal (primary) cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The Board has carefully considered the merits of the 
appellant's contentions, and the medical evidence in 
support, in weighing the evidence for and against her claim.  
For the following reasons, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.

In this case, there is no evidence of record, to include the 
veteran's service medical records and post-service medical 
records, that the veteran's cardiovascular disease disorder 
or prostate cancer was incurred in service or within one 
year after discharge.

At the time of his death, service connection had been 
established only for schizophrenia.  The veteran expired on 
January [redacted], 1997.  The immediate cause of death, as noted on 
the Certificate of Death, was cardiac arrest due to or as a 
consequence of metastatic prostate cancer.  There were no 
conditions listed as being due to or the consequence of the 
veteran's psychiatric disability.  The veteran died at the 
Community Hospital, Tallahassee, Alabama.  Terminal hospital 
reports from that facility reflect that the appellant had 
end-stage metastatic cancer.

Medical evidence in the record indicates that the veteran 
was first treated and diagnosed with prostate cancer in 
1986, more than 27 years after service, with metastasis of 
the cancer following soon thereafter.  Service personnel 
records reflect that the veteran had active service in a 
peacetime era, specifically, from August 1956 to August 
1958.  His service medical records are entirely negative for 
complaints or diagnosis of, or treatment for, any carcinomas 
of the prostate.  There is also no evidence of any 
abnormalities of the cardiovascular system noted in service.  
The veteran was treated for a schizophrenic reaction in 1957 
while in service and since 1960 he was service-connected for 
paranoid schizophrenia.  He had no other service-connected 
disabilities.  The veteran's post-service medical records 
reflect over 50 hospitalizations for treatment of his 
paranoid schizophrenia between 1960 and 1996.  In a July 
2002 VA medical opinion, the VA examiner indicated, after 
reviewing the file, that there was no information to suggest 
that the veteran's mental illness caused the veteran's 
cardiac arrest.  Instead, the veteran had metastatic 
prostate cancer and died from its complications. 

On the basis of the evidence of record, the Board concludes 
the appellant's claim for service connection for the cause 
of the veteran's death must be denied.  As noted above, 
there is no competent medical evidence of record which 
supports an etiological relationship between any condition 
the veteran was treated for in service and the subsequent 
development of cancer in his prostate many years after 
service or cardiac arrest.  Moreover, the medical evidence 
of record does not reflect any complaints, treatment, 
manifestations or diagnosis of any abnormalities of the 
cardiovascular system in service or within one year of 
discharge from service.  Nor does it show an etiological 
relationship between the cardiac arrest that was the direct 
cause of his death and any incident or event from his 
service.  Thus, service connection is not warranted for a 
cardiovascular disease.  In addition, although alleged by 
the appellant, there is no competent medical evidence which 
reflects that the veteran's service-connected psychiatric 
disorder aggravated his cancer condition or in way 
contributed to its onset and related medical problems, to 
include cardiac arrest which directly caused his death in 
January 1997.  

In summary, no medical evidence of record links the cause of 
the veteran's death as listed on his death certificate to 
any event or etiology of service.  Moreover, application of 
the pertinent statutes and regulations does not permit the 
grant of service connection for the veteran's prostate 
cancer or cardiovascular disease on a presumptive basis 
since it is not shown that a cardiovascular disease or a 
malignant tumor in the prostate became manifest within one 
year after service, in this case, by August 1959.  38 C.F.R. 
§§ 3.307, 3.309.

The Board has considered the appellant's assertion that the 
veteran's cardiac arrest was caused by his service-connected 
schizophrenia.  However, being a layperson, she is not 
competent to give an opinion regarding medical causation or 
diagnosis, and her statements on such matters do not 
establish service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the claim must be denied.  
As detailed above, the facts in this case make clear that 
neither the veteran's diagnosed cardiovascular disease nor 
prostate cancer is shown to be related to service, and they 
are not entitled to presumptive service connection under 38 
C.F.R. §§ 3.307, 3.309.  Since there is no competent medical 
evidence which provides the required nexus between military 
service and a cardiovascular disease or prostate cancer, 
service connection for the cause of the veteran's death, is 
not warranted.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is granted.

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of the veteran's 
service-connected schizophrenia, is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

